DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claims 1-20 are allowed.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
The objection to the specification regarding sequences not properly identified in the Office action mailed 30 December 2020 is withdrawn in view of the substitute specification received 29 March 2021.
Specification
The substitute specification received 29 March 2021 has been entered into the application file.
Terminal Disclaimer
The terminal disclaimer filed on 30 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/477106 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The rejection of claims 1-4 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Church et al. (Science vol 337, page 1628 and supplementary material(2012)) in the Office action mailed 30 December 2020 is withdrawn in view of the amendment and arguments received 29 March 2021.
Claim Rejections - 35 USC § 103
The rejection of claims 5-7 under 35 U.S.C. 103 as being unpatentable over Church et al. (Science vol 337, page 1628 and supplementary material (2012)) in view of Predki et al. (WO 2017/151680 cited in the Information Disclosure Statement received 15 June 2020) in the Office action mailed 30 December 2020 is withdrawn in view of the amendment and arguments received 29 March 2021.
The rejection of claims 9-15 under 35 U.S.C. 103 as being unpatentable over Church et al. (Science vol 337, page 1628 and supplementary material) in view of Turner et al. (US Publication No. 2017/0037462, cited in the Information Disclosure Statement received 15 June 2020) in the Office action mailed 30 December 2020 is withdrawn in view of the amendment and arguments received 29 March 2021.
Double Patenting
The provisional rejection of claims 1, 2, 9-11, 13, and 15 on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 7, 9, and 10 of copending Application No. 16/477,106 in view of Church et al. (Science vol 337, page 1628 and supplementary material (2012)) in the Office action mailed 30 December 2020 is withdrawn in view of the terminal disclaimer received 30 March 2021.
EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 07 April 2021, Jeffrey D. Morton requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 19-2814 the required fee of $ 110.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

	In claim 1, line 10, after “sensor” the phrase --; and retrieving the information using the molecular electronics sensor-- has been inserted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed subject matter requires reading the DNA molecules comprising encoded information without an amplification step which is not anticipated or obvious over the prior art. The closest prior art is Church et al. (Science vol. 337,jpage 1628 and supplementary material (2012)) which does not show polynucleotides comprising encoded information that are analyzed without amplification using a molecular electronics sensor.
The claimed subject matter is patent-eligible under 35 U.S.C. 101 because independent claims 1, 9, and 15 require a practical application of synthesizing polynucleotides comprising encoded information and retrieving information from the polynucleotides.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714.  The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S BRUSCA/Primary Examiner, Art Unit 1631